PER CURIAM.
By this appeal, among other things, the appellant attacks the inadequate alimony award given in a final judgment dissolving her marriage.
The trial court and all counsel labored under the misapprehension that the appel-lee’s federal pension could not be considered in awarding alimony. It appears that such a pension can be considered. Baker v. Baker, 419 So.2d 735 (Fla. 1st DCA 1982); Cullen v. Cullen, 413 So.2d 1196 (Fla. 1st DCA 1982); Higgins v. Higgins, 408 So.2d 731 (Fla. 1st DCA 1982); 10 U.S.C.A. § 1408.
Therefore all awards in the nature of alimony are reversed and the matter is returned to the trial court for further hearing on the amount of alimony to be awarded the wife.
The other provisions of the final judgment which awarded certain properties to the respective parties are affirmed.
Affirmed in part, reversed in part with directions.